Citation Nr: 0734851	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  03-08 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for a cardiopulmonary 
disability, claimed as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel
 

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the RO that, 
in part, denied service connection for a lung condition and 
chest pain due to angina.  The veteran timely appealed.

In December 2003, the veteran and his wife testified during a 
hearing before the undersigned.  During the hearing, the 
veteran's representative explained that the chest pain with 
angina and the lung disorder were the same disability.  
Consistent with these assertions and the record, the Board 
has recharacterized the appeal as encompassing the issue on 
the title page.

In January 2004, the undersigned granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).  The Board then remanded the 
veteran's claim for further development.  In a December 2005 
decision, the Board denied service connection for a 
cardiopulmonary disability.

The veteran appealed the December 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 Memorandum Decision, the Court set aside 
the Board's decision and remanded the case to the Board for 
readjudication, consistent with the Court's judgment.  
Thereafter, the case was returned to the Board.


FINDINGS OF FACT

1.  The competent evidence is against a finding that the 
veteran had full-body exposure to mustard gas in service. 

2.  A current cardiopulmonary disability was first 
demonstrated many years after service and is not related to a 
disease or injury during active service, to include pleurisy 
and claimed exposure to mustard gas.


CONCLUSION OF LAW

The criteria for service connection for a cardiopulmonary 
disability, claimed as due to mustard gas exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through May 2001, March 2004, and July 2005 letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and information 
pertaining to claims based on exposure to mustard gas.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield, 
444 F.3d at 1334; Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a cardiopulmonary disability, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection.  The claim denied 
obviously does not entail the setting of a new disability 
rating or an effective date.  Accordingly, the veteran is not 
harmed by any defect with regard to these elements of the 
notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO previously sought and obtained records 
from the National Archives and Records Administration (NARA) 
relating to the activities of the U.S.S. John Ross during 
October 1943, including records of the ship's cargo of 
mustard gas bombs and the ship's bombing by Japanese planes.

The RO has obtained copies of the veteran's service medical 
records and outpatient treatment records.  While the current 
record does not include the most recent post-service 
treatment records identified by the veteran in October 2007, 
given the nature of the issue under consideration, the 
evidence already of record, and the basis for the denial, as 
indicated below, the Board finds that such records are not 
dispositive of the appeal; hence, the omission of the records 
does not prejudice the veteran.  Also in October 2007, the 
veteran responded that he had no other information or 
evidence to substantiate his claim.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).




II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment; or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

Service medical records at the time of the veteran's 
induction in 1943 show no defects, and the veteran is 
presumed to have been in sound condition at entry.

Records reflect that the veteran was treated for chest pain 
of two days' duration while serving aboard the U.S.S. Rawlins 
(APA-226).  His lungs were considered clinically normal at 
the time of his discharge examination in January 1946.

In this case, the veteran contends that his current 
cardiopulmonary disability is the result of exposure to 
mustard gas in service while aboard the U.S.S. John Ross in 
October 1943.  A historical extract reflects that the ship's 
cargo included 600 tons of mustard gas bombs in October 1943, 
in addition to TNT bombs, trucks, tanks, and heavy 
construction equipment.

In December 2003, the veteran testified that his primary duty 
in service was as a longshoreman, and that he unloaded ships.  
Specifically, the veteran testified that he placed a wire 
sling around the mustard gas bombs to handle and secure them 
tightly while taking them off the ship and onto the docks or 
barges in the ocean.  He testified that the mustard gas bombs 
touched his chest, arms, and hands; and that he was 
definitely exposed to any gas released during his duties as a 
longshoreman.  The veteran also testified that he was treated 
aboard ship for pleurisy in December 1945, when returning to 
the United States, and that he continued to have lung 
problems since then.

The pertinent regulation with regard to claims based on the 
chronic effects of exposure to mustard gas and Lewisite, 38 
C.F.R. § 3.316, provides that:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: nasopharyngeal, laryngeal, lung 
(except mesothelioma), or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with 
the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (2007).

Under 38 C.F.R. § 3.316, the veteran must provide evidence of 
in-service exposure and a diagnosis of current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability (if one of the 
prescribed medical conditions) and his in-service exposure.  
Rather, that nexus is presumed if the other conditions are 
met subject to the regulatory exceptions in 38 C.F.R. 
§ 3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 
(1998).

While the veteran's testimony and his military assignment as 
a longshoreman are probative for the purpose of establishing 
the veteran's exposure to the ship's cargo, this evidence 
does not reflect release of or exposure to any specific type 
of mustard gas.  Other than the veteran's statements that he 
was exposed to mustard gas in the usual course of his 
military occupation as a longshoreman, none of the historical 
extracts reflects the release or leakage of mustard gas from 
the ship's cargo during its handling and transportation.  Nor 
did the veteran seek in-service medical treatment for 
residuals of such release or exposure to any specific type of 
mustard gas.  In as much as these described incidents of 
claimed exposure in the usual course of his military 
occupation as a longshoreman did not involve combat, the 
provisions of 38 U.S.C.A. § 1154(b) are inapplicable.

A database maintained by the Defense Manpower Data Center 
(DMDC) concerning persons who may have been exposed during 
World War II to mustard gas and Lewisite during testing 
programs, production, storage, or transportation did not 
include the veteran's name.  The database, however, had no 
information concerning military activities in or around New 
Guinea and, thus, is not relevant to the veteran's claim.
  
In this case, the veteran also testified that the vicinity of 
the ship was bombed many times by Japanese bombers in Oro 
Bay, New Guinea.  A historical extract reflects bombing by 
Japanese bombers in October 1943, and that the ship was not 
directly hit.  No damage to the ship and no casualties were 
reported.   While the veteran is considered a combat veteran, 
and his testimony as to an incident in service and under 
combat conditions is accepted as correct in the absence of 
evidence to the contrary, this evidence does not show that 
enemy attacks caused a release of or exposure to any specific 
type of mustard gas.  38 U.S.C.A. § 1154(b).  Because the 
veteran's alleged exposure to mustard gas was not due to 
combat activity, the provisions of 38 U.S.C.A. § 1154(b) are 
not helpful in substantiating the veteran's claim.     

In this case, the evidence weighs against a finding of full-
body exposure to nitrogen or sulfur mustard during active 
service.  In the absence of competent evidence of actual in-
service full-body exposure to mustard gas or other chemical 
agent, there is no basis for application of the legal 
provisions for presumptive service connection under 38 C.F.R. 
§ 3.316.

The Board notes that service connection for pleurisy was 
denied in December 1947 due to the absence of evidence of a 
current disability.

While the veteran has reported a continuity of lung problems 
since service, the record first shows findings of chronic 
obstructive pulmonary disease many decades later in February 
1999.  Chest X-rays revealed the veteran's lungs to be mildly 
hyperaerated, although there was no evidence of pneumonia at 
that time.  The absence of evidence of any lung disability in 
the decades immediately following service, constitutes 
negative evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

In January 2001, the veteran's primary care physician, 
Ronald N. Sabo, M.D., reported that the veteran had recent 
complaints of exertional chest pain, which represented 
angina.

During a March 2004 VA examination, the veteran reported 
having shortness of breath ever since his discharge from 
service.  He did not report having a consistent chronic 
cough.  He coughed once in a while, bringing up one 
tablespoon of whitish expectorate without blood.  The veteran 
did not report chest pain.  The veteran also reported 
unloading bombs containing mustard gas in New Guinea, that 
some of the bombs leaked mustard gas constantly, and that he 
might have become exposed to it.  The veteran reported that 
some of his colleagues were exposed and were taken to the 
hospital.  The veteran reportedly was completely asymptomatic 
through this period, and he did not get sick.  He also 
reported having pleurisy on a navy ship.

On examination, the veteran's lung fields were clear.  The 
examiner noted that pulmonary function testing in September 
2001 was consistent with very mild restricted lung disease.  
Pulmonary function testing in March 2004 was unsuccessful; 
the veteran had difficulties performing the required 
procedure because of respiratory distress and cough.  The 
test was interpreted as consistent with severe obstructive 
airway disease.  A chest X-ray in June 2001 showed mild 
hyperinflation, compatible with chronic obstructive pulmonary 
disease.

The report of the March 2004 VA examination reflects a 
diagnosis of chronic obstructive pulmonary disease.  The 
examiner reviewed the claims file, and opined that it is "at 
least as likely as it is not that the lung disease is not 
secondary to mustard gas exposure."  The examiner reasoned 
that there was no evidence that the mustard gas bombs 
exploded on the veteran, and the veteran was completely 
asymptomatic during the period of the claimed exposure or 
through the two-year duration of his military service.  The 
examiner also noted that pleurisy does not lead to 
restrictive pulmonary disease.  The examiner also opined that 
it is "at least as likely as not" that the disease is 
idiopathic in origin.  

In essence, the examiner's opinion is that it is less likely 
that the veteran's current disability is related to service.  
There is no other competent evidence linking a current 
cardiopulmonary disability with service, either to in-service 
pleurisy or claimed in-service exposure to mustard gas.

While the veteran is competent to offer statements of first-
hand knowledge that he unloaded cargo, including mustard gas 
bombs, from ships in service, as a lay person he is not 
competent to render a probative opinion on a medical matter, 
such as the onset or etiology of his current cardiopulmonary 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Because the competent evidence does not link a currently 
shown disability to service, the weight of the evidence is 
against the claim.   


ORDER

Service connection for a cardiopulmonary disability, claimed 
as due to mustard gas exposure, is denied. 



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


